IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-50571
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CURTIS SMITH,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-95-CR-226-1
                        - - - - - - - - - -
                            May 28, 1997
Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Curtis Smith appeals from his conviction following a jury

trial for the offense of possession with intent to distribute

cocaine base.   He asserts error in the introduction of evidence.

The first stemming from the denial of his motion to suppress and

the second from the introduction of evidence relating to his

membership in a gang.   We find no merit in his arguments and

affirm his conviction and sentence.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
     Smith argues that the district court erred in denying his

motion to suppress statements which he made following his

detention because they were the result of the coercive conduct of

the arresting authorities.    Because Smith did not object to the

factual findings of the magistrate judge made after hearing the

motion to suppress, he may attack the findings for plain error

only.   Nettles v. Wainwright, 677 F.2d 404, 408 (5th Cir. 1982)

(en banc).    Smith has not demonstrated that the factual findings

of the magistrate judge constitute clear or obvious error that

affected his substantial rights or the fairness, integrity, or

public reputation of the judicial system.     See United States v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc).    Based

on those factual findings, we make the legal determination that

under the totality of the circumstances, Smith’s statements were

voluntarily made and were not the result of coercive police

conduct.   See United States v. Raymer, 876 F.2d 383, 386 (5th

Cir. 1989).

     Finally, the district court did not abuse its discretion in

allowing the Government to present evidence of Smith’s gang

membership following the presentation of Smith’s direct

testimony.    The evidence was properly admitted under Fed. R.

Evid. 404(b) because it was probative of Smith’s intent to

distribute crack cocaine and of his knowledge that drugs were

located in the house where he was detained.    See United States v.

Blake, 941 F.2d 334, 339 (5th Cir. 1991).    The evidence was also
                           No. 96-50571
                               - 3 -

properly admitted as impeachment evidence.     See United States v.

Riggio, 70 F.3d 336, 339 (5th Cir. 1995), cert. denied, 116 S.

Ct. 1366 (1996).

     Further, even assuming that the introduction of the

extrinsic evidence was error, it was harmless error in light of

the other overwhelming evidence of Smith’s guilt presented at the

trial.   See United States v. Rodriguez, 43 F.3d 117, 123 (5th

Cir.), cert. denied, 115 S. Ct. 2260 (1995).

     AFFIRMED.